PER CURIAM.
The appellant, Jody Arlene Noble, challenges the imposition of a public defender’s lien pursuant to her convictions for possession of cocaine and driving while license suspended. She argues that the trial court erred in imposing the lien without informing her of her right to a hearing to contest the amount thereof. Since the trial court indeed failed to so advise Noble, this cause is remanded to provide Noble thirty days within which to file a written objection to the lien. See Fla. R.Crim. P. 3.720(d)(1). See also Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). In the event Noble files a written objection, the lien shall be stricken but may be reimposed after notice and a hearing. See Bourque. See also James v. State, 696 So.2d 1268 (Fla. 2d DCA 1997).
Remanded with instructions.
FRANK, A.C.J., and THREADGILL and ALTENBERND, JJ., concur.